JONES, Justice:
This is an eminent domain case from Covington County. The Commission is taking three small tracts, the total acreage of the three amounting to 1.45 acres, from a tract totaling over 70 acres. No improvements are taken.
On the trial in the eminent domain court, the jury awarded $3000. On appeal to the circuit court the jury awarded $4362. This Court has examined the record carefully, and we find no credible evidence warranting a judgment in the amount of $4362. We think the amount of this judgment is so excessive as to bring it within the rule requiring cither a new trial or a re-mittitur.
If appellee will enter a remittitur of $1362 within fifteen days from the time this judgment becomes final, reducing the judgment to $3000, we will affirm the case; otherwise, it will be reversed and remanded for a new trial.
Affirmed if remittitur of $1362 is entered within fifteen days from time this judgment becomes final; otherwise, reversed and remanded for new trial.
GILLESPIE, P. J., and BRADY, IN-ZER and ROBERTSON, JJ., concur.